DETAILED ACTION
This office action is in response to claims filed on 11/05/2020. Claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 was filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al US 20170133902 A1 (Hereinafter “Jang”).
Regarding Claim 1, Jang teaches an electric work machine, comprising: 
a brushless motor (Fig. 1, 100) as a driving source, the brushless motor including a stator (Fig. 2, 10); 

coils in three phases wound around the stator with a delta connection in which each phase includes four or more coils connected in parallel ([0031], The winding of the coil is shown in FIG. 3 as an exemplary embodiment of the present invention. According to this embodiment, 3-phase delta-4 parallel connection is performed for the stator assembly 20 having 12 teeth).
Regarding Claim 2, Jang teaches the electric work machine according to claim 1, wherein the stator includes a cylindrical stator core including a plurality of teeth protruding inwardly, and insulators each fixed to each of axial front and rear end faces of the stator core ([0031], The coil 14 wound around the stator assembly 20 is wound around a teeth insulating portion of the stator assembly 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Hara et al. US 20160294254 A1 (Hereinafter “Hara”).


Regarding Claim 3, Jang teaches the electric work machine according to claim 2,
Jang does not expressly disclose a plurality of metal sheets short-circuiting connecting wires between the coils wound around the teeth adjacent to one another in a circumferential direction of the stator core to form the delta connection, wherein the coils are wound around the teeth with the insulator in between.
However, Hara teaches a plurality of metal sheets short-circuiting connecting wires between the coils wound around the teeth adjacent to one another in a circumferential direction of the stator core to form the delta connection, wherein the coils are wound around the teeth with the insulator in between ([0041], On the rear face of the rear insulator 46, a sensor circuit board 55 mounting three rotation detecting elements (not illustrated) for detecting the position of the permanent magnet 50 to output a rotation detecting signal, and a short-circuit member 56 including three sheet metal members 57 for short-circuiting the fusing terminals 54 diagonally one another are mounted by screws 58 from backward).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a plurality of metal sheets short-circuiting connecting wires between the coils wound around the teeth adjacent to one another in a circumferential direction of the stator core to form the delta connection, wherein the coils are wound around the teeth with the insulator in between as taught by Hara, in the motor of Jang for further insulation and for short-circuiting the fusing terminals.
Allowable Subject Matter
Claims 10-14 are allowed.
an end of the first coil and an end of the second coil are electrically connected to the metal sheets in the same direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art Hara teaches three sheet metal members 57 for short-circuiting the fusing terminals 54 diagonally one another are mounted by screws 58 from backward.

Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsuiki et al. US 20150207374 A1 teaches the crossover wires 71, 72, and 73 are made using a conductor sheet made of copper, etc., and extend circumferentially so as to be electrically insulated from each other axially outside the second coil ends 22d of the forty-eight winding bodies 22 that are mounted into the armature core 11 so as to be arranged at a pitch of one slot circumferentially.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/Examiner, Art Unit 2846